Citation Nr: 0305470	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-42 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right hand 
condition of the index through little finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.L.

ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which found that claims of 
entitlement to service connection for a back condition and 
right hand injury were not well-grounded under then-
applicable law.  This matter is also on appeal from a May 
1997 rating decision, also of the Philadelphia RO, which 
denied service connection for gout and arthritis.

In a March 1999 Board decision, the issues currently on 
appeal were remanded for further development and 
adjudication.  Having been completed, the matter is now ready 
for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  There is no competent evidence that gout pre-existed 
service.  There is no evidence of gout during the veteran's 
period of active duty service.

3.  There is no competent medical evidence of arthritis 
during the veteran's period of active duty service or within 
one year of separation from service.

4.  There is no competent medical evidence of a current back 
disability as a result of an injury or disease sustained 
during the veteran's period of active duty service.

5.  There is no evidence of a right hand condition of the 
index through little finger during the veteran's period of 
active duty service.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated during service. 
38 U.S.C.A. §§ 1110, 1111, 1112, 1154 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2002).	

2. Arthritis was not incurred in or aggravated during 
service, nor is it presumed to have so incurred. 38 U.S.C.A. 
§§ 1110, 1111, 1112, 1154 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).	

3.  A back disability was not incurred in or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1154 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2002).	

4.  A right hand condition of the index through little finger 
was not incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1111, 1112, 1154 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2002).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with applicable law.  See The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001), and eliminating the well-
grounded claim requirement; expanding the duty of VA to 
notify the veteran and the representative of requisite 
evidence, and enhancing the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  See generally VCAA; see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Review of the record shows that in letters dated in December 
1996, May 1997, and June 1999, as well as the June 2001 VCAA 
letter, the RO outlined in full detail exactly what evidence 
the veteran needed to submit with respect to his claims.  
Further, the criteria necessary to warrant service connection 
were provided in the August 1996 SOC, the July 1997 SOC, the 
September 2001 rating decision, and the September 2001 SSOC.  

Additionally, at an October 2002 BVA hearing, the veteran was 
specifically informed by the undersigned of what evidence 
would be required to substantiate his claim.  (Transcript, 
pages 17; 23 through 26); see also Constantino v. West, 12 
Vet. App. 517 (1999) (Pre-VCAA case, holding that the duty of 
hearing officers to advise claimants of supportive evidence 
is not conditioned upon the predicate finding of a well-
grounded claim.).   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  Private 
medical records and lay statements have also been obtained, 
as well as records of an award of workman's compensation 
benefits and U.S. Department of Labor records.  

Attempts were made to obtain private medical records from Dr. 
A.S.; however, a statement received in April 1995 indicated 
that all records up to 1978 were destroyed two years prior to 
the April 1995 request.  A notation received in April 1995 
from the Office of Medical Records of Saint Mary's Hospital 
revealed that it had no records for the veteran dated on or 
about 1979.   

Most critically, and contrary to the veteran's 
representations made at the October 2002 hearing, VA did 
attempt to secure medical records of his claimed pre-service 
treatment by his private physician, Dr. H.L.B.  In 
particular, although the veteran stated at the hearing that 
he had requested VA attempt to secure Dr. B.'s records and 
that VA "ha[s] not done it," the record indicates that in 
August 1995, after a "thorough search for medical records," 
Dr. H.L.B.'s office reported to VA that it was "unable to 
find any records" regarding the veteran.  

While the veteran contends that his service medical records 
are incomplete, VA Form 21-4582, which contains the veteran's 
service medical records, has been associated with the claims 
folder.  An additional request for service medical records 
dated August 1995 indicates that the available medical 
records had been forwarded to the RO.  Similar records 
searches in September 1995 for 1967 records produced no 
medical records at the servicing Naval Hospital and searches 
in April 1997 at service department medical facilities 
resulted in no records being found at the veteran's former 
duty stations.  Finally, an October 1999 request for records 
indicated that all available medical records were furnished 
in October 1997.  

Given these matters of record, and notwithstanding the 
veteran's bare assertion that his service medical records are 
incomplete, there is no evidence that additional service 
medical records exist which can be obtained.  38 U.S.C.A. 
§ 5103A(b)(3); See e.g., Leonard v. Brown, 10 Vet. App. 315, 
316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992).   

Although the veteran was afforded a VA examination in August 
1998, the Board finds that an examination is not necessary in 
the case at bar.  Under the VCAA, an examination is necessary 
to make a decision on a claim, if the evidence of record 
contains the following: (1) competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and (2) the evidence indicates the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service, but (3) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  As 
will be discussed in greater detail below, there is no 
competent medical evidence of an in-service disability or 
disease with respect to the veteran's back, his right index 
through little finger, gout, or arthritis (including 
aggravation thereof).  There is also no evidence of arthritis 
within one year of the veteran's separation from service.

The veteran and through his representative have been accorded 
ample opportunity to present evidence and argument in support 
of his claims.  The veteran has not identified, and the Board 
is not aware of, any additional outstanding evidence.  In 
sum, the facts relevant to the veteran's claims have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claims.  Accordingly, the 
Board will address the merits of the veteran's claims.


Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 1991); 
38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1998).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.


I & II.  Entitlement to service connection for gout and 
arthritis.

The veteran claims service connection for gout, which he 
contends preexisted military service and was not treated by 
military authorities.  Indeed, he argues that the U.S. Marine 
Corps confiscated prescribed Allopurinol upon his reporting 
for basic combat training, and that because he was not 
thereafter allowed to use the prescribed medication, he 
developed multi-joint arthritis.   

Having carefully considered the veteran's contentions in 
light of the evidence and the applicable law, the Board is of 
the opinion that the clear preponderance of the evidence is 
against the claims and the appeal will be denied.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service. See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The veteran will be considered to have 
been in sound condition when examined except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
See 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. Id.  

First, the veteran was clearly in sound physical condition at 
the time he entered active military service.  As noted, the 
veteran's claim is premised on the assertion that he was 
under treatment for gout prior to his entry into the Marine 
Corps and that he informed both the Selective Service and the 
service department of this disorder. However, there is no 
support in the record for this assertion.  

Of record is the veteran's Record of Induction dated November 
1965 from Local Board No. 35, Bristol, Pennsylvania.  It 
indicates that there were no "defects and diseases claimed 
by the registrant and any defects or disease which the 
registrant may have, and which are known to the local 
board."  Further, the selective service found him 
"acceptable for induction into the Armed Forces" based on 
his Physical Profile Serial or as it is more commonly known, 
PUHLES.  The veteran received ones in the category of 
Physical Capacity and Stamina, Upper Extremities, Lower 
Extremities, Hearing and Ears, and Psychiatric Condition.  He 
received a two for vision. See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992)(Observing that the "PUHLES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of fitness for retention in the military service.)

Further, although the veteran reported in his pre-induction 
physical of November 1965, that he then had or once had, 
"swollen or painful joints,"  the military medical examiner 
noted that the veteran was in an automobile accident in 1962 
whereby he sustained head and shoulder injuries, but had no 
apparent residuals.  Indeed, the report of physical 
examination showed normal clinical findings.  

In these circumstances, the specific task of both the 
Selective Service and the military medical examiner was to 
ascertain if the veteran was then physically capable of 
sustaining the rigors of basic military training and active 
duty.  That the examination reports are wholly devoid of any 
mention of any gout-related symptoms, complaints, or 
diagnoses is highly probative evidence that directly belies 
the veteran's current assertion.  Moreover, the veteran's 
pre-enlistment medical report indicates that a serology study 
was normal, and the veteran himself reported that at that 
time he was in "good health."  The Board finds that the 
selective service records, in conjunction with the veteran's 
pre-induction examination, are highly probative with respect 
to whether or not gout pre-existed service since their very 
purpose is to ascertain whether the veteran is fit for 
military service.

Indeed, the Selective Service physical examination and the 
service entry physical examination were generated for a 
reason akin to diagnosis and treatment, and are thus entitled 
in the law to a high degree of probative value.  See, e.g., 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also Flynn v. Brown, 6 Vet. 
App. 500, 503 (1994). When these records are compared with 
the veteran's current account of having had preexisting gout, 
and having so informed medical examiners of it, (which was 
specifically provided in the course of a claim for 
compensation, the Board finds the veteran's current account 
to be unsupported in record and wholly false. See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994) (Observing that it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).

Thus, there is no evidence indicating that the veteran's 
claimed preexisting condition was "noted" at the time of 
his entrance onto active service and he was thus presumed to 
be in sound condition.  Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  

The Board observes in passing that even if it were to find a 
pre-existing disability, which it clearly is not in the 
instant case, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 38 C.F.R. § 3.306(b).  Subsequent 
service medical records are completely devoid of treatment 
for or complaints of gout and further, the veteran's January 
1968 separation examination was also negative for a diagnosis 
of gout. 

Though the veteran has claimed that his service medical 
records are incomplete, as noted in the VCAA analysis portion 
of this decision, there is no evidence that any service 
medical records are missing.  

While lay statements have been submitted on behalf of the 
veteran from his mother, father, and B.T., indicating that 
the veteran had gout prior to service, the Board finds these 
statements (generated by laypersons years after the events in 
question) to be of no probative value given documents 
generated contemporaneous with the events in question and 
with the specific purpose of ascertaining physical condition. 
As it is within the province of the Board to do so, with 
respect to the evidence presented, greater weight is to be 
accorded to the findings of the selective service board, the 
November 1965 Report of Medical Examination, and the 
remainder of the service medical records.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).

As noted above, in support of his aggravation claim, the 
veteran contends that he sought treatment from Dr. H.L.B. 
from 1961 to 1965.  However, a July 1995 request for records 
from Dr. H. L.B. resulted in a response indicating that a 
thorough search for medical records was unsuccessful.   A 
letter from Dr. H. B.L. dated January 1970, after the 
veteran's separation from service, has been associated with 
the claims folder.  This record simply indicates that 
inadequate effusion on serum uric study precluded polarized 
microscopy for a diagnosis of gouty arthritis.  

Therefore, the Board is left with the veteran's bare 
assertion of pre-service treatment and given that the 
Selective Service and the Marine Corps have both reported in 
contemporaneous documents that the veteran was normal and fit 
for service, and there is nothing from Dr. H.L.B. to 
contradict such, the Board finds the veteran's claim for 
aggravation wholly unfounded.

Having found that the veteran was in sound physical condition 
upon his entrance onto active military duty, the Board must 
nonetheless determine whether the claim may be granted on the 
theory that the disorders in question are directly or 
presumptively linked to any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).      

As previously stated, the veteran's service medical records 
are negative for any complaints of or treatment for gout.  
The Board observes that although the veteran has at various 
times during the pendency of the appeal asserted that he 
complained of gout and joint pain during service, and that he 
was not permitted to use Allopurinol in its treatment, the 
Board finds that it is incredible that the service department 
would ignore such reports - in other words, the veteran's 
account in this regard is accorded no credibility. 

Indeed, the earliest diagnosis of gout after the veteran's 
discharge from service was in February 1971, three years 
after his separation.  A February 1971 letter from Dr. A.W.S. 
indicates that despite the fact that the veteran was taking 
Allopurinol, he had developed gouty nodules on the dorsum of 
the PIP joints of his ring and fifth finger of the right hand 
and on the left hand.  It was his impression that the veteran 
had gout.  A medical opinion from Dr. T. A. J. dated July 
1977 indicates that "[t]here is a suspicion of the diagnosis 
of gout" and that the diagnosis has never been confirmed by 
crystallography.  Records from Lower Bucks Hospital dated 
November 1982 simply note a history of gout.  Finally, in a 
letter from Dr. R.S.L. dated February 1997, he indicates that 
the veteran relates that he has had untreated gout.  

As noted above, the veteran has claimed that his untreated 
gout has resulted in his current diagnosis of gouty arthritis 
and arthritis of multiple joints.  His specific contention is 
that service connection should be granted for arthritis as 
his pre-existing gout resulted in arthritis.  In support of 
this claim, the veteran has submitted two medical opinions.  
A February 1997 opinion from Dr. R.S.L. states that the 
veteran has related that he has had untreated gout and 
arthritis and that he now has osteo-arthritis or degenerative 
arthritis.  Dr. R.S.L. opined, "[i]t is possible that gouty 
arthritis changes can turn into degenerative changes." 
(Emphasis added.)  Dr. R.D.G. in a March 1997 opinion 
indicates that the veteran has a history of gouty arthritis 
and was maintained on Allopurinol and now complains of 
generalized musculoskeletal pains.  He opined, "[i]t is 
possible that recurrent gouty arthritis can result in 
secondary degenerative arthritis." (Emphasis added.) 

The Board finds these opinions of no probative value, as they 
are obviously based upon the veteran's factually unsupported 
account of his pre-service and service history.  Medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions. 
See Miller v. West, 11 Vet. App. 345, 348 (1998).  The mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995) and Swann v. Brown, 
5 Vet. App. 229 (1993); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board). 

As delineated above, the Board has found that gout did not 
pre-exist service and moreover, that service connection for 
gout on a direct causation basis is also denied.  Therefore, 
it follows that arthritis is not warranted on a secondary 
service connection basis as it is not due to or the result of 
a service connected disease or injury. 38 C.F.R. § 3.310.  
Apart from any suggestion that arthritis in this matter is a 
result of gout, the Board finds that service connection is 
not warranted on a direct causation basis.  The veteran's 
service medical records are devoid of any diagnoses of 
arthritis.  It appears that the first diagnosis of arthritis 
is in February 1997, some 29 years after the veteran's 
separation from service and thus, outside the one year 
presumptive period.  Apart from the medical opinions 
discussed above which are not premised upon an informed 
reading of the evidence, there is no basis upon which it may 
be concluded that arthritis was caused by any incident of 
military service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309; see also Jones (Stephen) v. West, 12 Vet. App. 
383 (1999); [Pre-VCAA case, where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386].  

An additional VA medical examination or medical opinion is 
not necessary to make a decision in the case at bar. 38 
U.S.C.A. § 5103A(d).  As previously stated, there is no 
competent evidence that the veteran had arthritis in service 
or that, which manifested to compensable degree within the 
year following separation from service.  While the veteran 
himself has testified that his arthritis is related to 
service, the Court has made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu at 494-5.  
Consequently, the veteran's lay assertion that his current 
symptomatology was caused by his active service is neither 
competent nor probative of the issue in question. For this 
and the reasons listed above, as the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis, it also must be denied.


III. Entitlement to service connection for a back disability.

The veteran contends that he is entitled to service 
connection for a back disability.  Specifically, he has 
asserted that he slid off a truck while stationed in North 
Carolina and injured his back, which has resulted in his 
current degenerative disc disease.

Service medical records are devoid of any findings or 
diagnoses with respect to the veteran's back and further, do 
not support the veteran's claim that he injured his back in 
service.  Upon separation examination in January 1968, the 
veteran's spine examination was normal and no defects with 
respect to his back were noted.  

The earliest post-service treatment for a back disability is 
found in private medical records from Dr. K.S.R. dated 
between January 1993 and April 1995.  These records indicate 
that the veteran was initially seen in January 1993 with 
complaints that he injured his back at work.  Physical 
therapy notes from Yardley Physical Therapy confirm the 
veteran's back injury and further elaborate that the veteran 
was evaluated for an injury to his thoracic and upper lumbar 
spine when he was at work carrying a large piece of plywood.  
It should be noted that in progress report dated January 29, 
1993, the veteran denied having had any prior back problems.  
It appears the veteran continued with physical therapy until 
September 1993. Records from the U.S. Department of Labor 
confirm the January 1993 accident and diagnosis of 
lumbosacral sprain and strain.  The Office of Workers' 
Compensation Programs accepted lumbosacral sprain as 
resulting from his employment.

In a December 1994 letter addressed to Dr. K.S.R., Dr. R.M.G. 
indicated that the veteran most likely exhibited posterior 
disc disease of the lower back.  An additional letter 
addressed to Dr. K.S.R. from Dr. J.J.G. dated in December 
1994 indicates that a nerve conduction study revealed 
lumbosacral radiculopathy at the approximate L5-S1 root 
levels bilaterally.  A January 1995 MRI found no herniated 
disc and degenerative disc disease and mild changes of 
spondylosis at L5-S1. In February 1995 the veteran complained 
of back discomfort.  No nexus opinions were provided

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a back 
disability.  First, there is no evidence of a back disability 
resulting from disease or personal injury incurred in the 
line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Second, while the 
veteran was diagnosed degenerative disc disease in 1995, 
there is no evidence sufficient to established that it 
manifested to a degree of 10 percent or more within the year 
following separation from service. See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Finally, as noted above, it 
appears that the veteran's back complaints manifested 
contemporaneous with, and subsequent to, his January 1993 
injury.

An additional VA medical examination or medical opinion is 
not necessary to make a decision in the instant case. 38 
U.S.C.A. § 5103A(d).  As stated above, there is no competent 
evidence that the veteran had a back disability, to include 
degenerative disc disease in service or that, which 
manifested to compensable degree within the year following 
separation from service.  The veteran's assertions that his 
current back disorder is related to a service injury are not 
competent evidence.  There is no evidence that the veteran 
has the requisite medical expertise to enter a medical 
judgment as to the etiology of his current low back disorder. 
See Espiritu, supra.  Therefore, as the preponderance of the 
evidence is against the veteran's claim, service connection 
for a back disability must be denied.



IV.  Entitlement to service connection for a right hand 
condition of the index through little finger.

The veteran contends he is entitled to service connection for 
a right hand condition of the index through little finger.  
Specifically, he contends that he fractured his little finger 
during service and had to wear a splint, which has resulted 
in pain, loss of range of motion, and stiffness. 

Service medical records are devoid of any fracture of the 
veteran's little finger and complaints of or treatment for 
his index through little finger.  However, service medical 
records do confirm that the veteran fractured the distal end 
of the proximal phalanx of his right thumb in September 1966. 
(Note: service connection has already been established for 
residuals of a fracture of the thumb.) While the January 1968 
separation examination notes a half inch scar on the 
veteran's right index finger, his upper extremities were 
evaluated as normal and no defects were noted with respect to 
his right hand.

Post-service medical records from Dr. C.I.S. dated in March 
1982 indicate that the veteran had early Dupuytren's 
contracture of the right hand.  Records from Lower Bucks 
Hospital reveal that in November 1982, the veteran injured 
his right little finger at work in a jamming accident.  The 
veteran underwent surgery on his extensor tendon of the right 
little finger with K-wire fixation of the KIP joint and 
excision of the nodule of the right ring finger PIP joint in 
November 1982.  X-rays taken in November 1982 show no 
definite evidence of bone erosion or destruction and no 
radiographic sign of arthritis.

Private medical records from Dr. R.D.G. dated September 1995 
found thickening of the palmer fascia of the right hand 
involving the veteran's third, fourth and fifth palmer 
metacarpals.  His handgrips were excellent and very small 
nodules were present on the dorsal PIPs of both hands.  Dr. 
R.D.G. found that the veteran possibly had an underlying 
rheumatologic disorder of an inflammatory nature, however, he 
saw no evidence of inflammation by examination.  He further 
concluded that the nodules over the dorsum of the PIPs might 
represent fibro-fatty type tissues. No nexus opinion was 
provided.

VA examination dated August 1998 found bilateral Dupuytren's 
contracture of the palms of both hands, more severe on the 
right than the left.  No nexus opinion was provided.  
Further, no defects of the index through little finger were 
found. 

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a 
right hand condition of the index through little finger.  
While the veteran has been diagnosed with Dupuytren's 
contracture, there is no evidence of record that a right hand 
disability, to include Dupuytren's contracture, resulted from 
disease or personal injury incurred in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  An additional VA 
medical examination or medical opinion is not necessary to 
make a decision in this case. 38 U.S.C.A. 
§ 5103A(d).  As stated above, there is no competent evidence 
that the veteran had a fracture of his little finger in-
service or a right hand condition of the index through little 
finger in service.  The veteran's assertions that his current 
right hand condition is related to a service injury are not 
competent evidence.  There is no evidence that the veteran 
has the requisite medical expertise to enter a medical 
judgment as to the etiology of his current right hand 
condition. See Espiritu, supra.  Therefore, as the 
preponderance of the evidence is against the veteran's claim, 
service connection for a right hand condition of the index 
through little finger must be denied.


ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right hand condition 
of the index through little finger is denied.


		
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

